DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 7 are rendered indefinite because it is unclear as to what “sheet-like” and “particle-like” refer.  Applicant’s specification does not provide for a definition for “sheet-like” and “particle-strength”.  As a mechanical property, strength can be defined as yield strength, tensile strength, ultimate, strength, compressive strength or shear strength.  “Sheet-like strength” and “particle-like strength” are not known in the art as a mechanical property.  Examiner is interpreting the claims to refer to tensile strength.
	Regarding claims 1 and 7, the phrases "sheet-like" and “particle-like” render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Steffier, U.S. Patent Number 5,455,106.

	Regarding claims 1, 4-7 and 10-12, Steffier discloses a multilayer refractory fiber coating system that is intrinsically oxidation resistant and is tailored in such a way as to provide the necessary mechanical characteristics to enhance the strength and toughness of a ceramic-matrix composite [column 2, lines 1-10].  Column 2, lines 20-24 discloses a fiber coating produced by multiple thin layers of ceramic material onto the fiber reinforcement prior to subsequent densification with the ceramic matrix.  Column 2, lines 37-50 discloses that the multilayer fiber coating system is defined as any refractory composition of metal carbide, nitride, boride, silicide or oxide onto refractory fibers.  It is disclosed in column 1, lines 5-13 that the multilayer refractory fiber coating system protects the reinforcing fibers from advancing matrix cracks.  Column 3, lines 21-42 discloses that the more the interfaces encountered by a propagating matrix crack, the more tortuous the crack path becomes wherein the multilayer refractory fiber coating system enables the composite to remain oxidatively stable when stressed at or beyond the matrix cracking stress point. 

	Regarding claims 2 and 8, column 2, lines 37-50 discloses that the resulting fiber coating system includes alternating layers of ceramic material separated by a layer of PyC [pyrolytic carbon] wherein fugitive carbon is a coating layer [see examples 1-3 and reference claims].  

6. 	Claim(s) 13-14 and 16-17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Heraud et al., U.S. Patent Number 5,071,679.

	Regarding claim 13-14 and 16-19, Heraud discloses a process comprising forming a fibrous reinforcement with silicon carbide fibers, forming an intermediate coating on the fibers wherein the coating is an interface between the fibers and a matrix and then forming a matrix in ceramic material within the residual porosity of the fibrous reinforcement. Also, Heraud discloses in a step prior to the formation of the intermediate coating, a treatment is carried out by the chemical route for the elimination of the silica present on the surface of the silicon carbide fibers [abstract and column 1, lines 40-57]. Column 1, lines 31-38 discloses composite materials with a ceramic matrix wherein satisfactory behavior could be obtained, particularly in regards to shocks and crack propagation by forming on the fibers a thin intermediate coating of boron nitride before the infiltration of the ceramic material of the matrix.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Heraud et al., U.S. Patent Number 5,071,679 in view of Steckert et al., U.S. Patent Number 5,133,993.
	Heraud, above, remains relied upon for claim 13.

	Regarding claim 15, Heraud is silent to the step of infiltrating the preform with boric acid; and reacting the boric acid with the carbon and an N-yielding compound to form a boron nitride layer. Heraud discloses a boron nitride layer on silicon carbide fibers. Column 1, lines
31-38 discloses composite materials with a ceramic matrix wherein satisfactory behavior could be obtained, particularly in regards to shocks and crack propagation by forming on the fibers a thin intermediate coating of boron nitride before the infiltration of the ceramic material of the matrix. Steckert discloses a fiber reinforced composite having a refractory matrix [column 1, line 65 to column 2, line 2]. Column 4, lines 28-30 that the preform can include Sic  It is disclosed in column 4, line 66 to column 5, line 5 that the preform is infiltrated with boric acid and decaborane which forms a boron nitride layer onto the fibers [see also reference claim 1].
Column 1, lines 44-50 discloses that the resulting fiber reinforced composite has excellent strength allowing the composite to have high density and a low incidence of relatively small residual pores within the refractory matrix. Heraud and Steckert both disclose SiC fibers in a ceramic matrix wherein the SiC fibers are coated with a boron nitride layer. Heraud and
Steckert are analogous art. One of ordinary skill in the art before the effective filing date of the
Steckert discloses a fiber reinforced composite having a refractory matrix [column 1, line 65 to column 2, line 2]. Column 4, lines 28-30 that the preform can include Sic It is disclosed in column 4, line 66 to column 5, line 5 that the preform is infiltrated with boric acid and decaborane which forms a boron nitride layer onto the fibers [see also reference claim 1]. Column 1, lines 44-50 discloses that the resulting fiber reinforced composite has excellent strength allowing the composite to have high density and a low incidence of relatively small residual pores within the refractory matrix. Heraud and Steckert both disclose SiC fibers in a ceramic matrix wherein the SiC fibers are coated with a boron nitride layer. Heraud and Steckert are analogous art. One of ordinary skill in the art before the effective filing date of the invention would utilize the step of infiltrating the fibrous preform comprising Sic fibers of Heraud with boric acid for the benefit of obtaining a fiber reinforced composite having excellent strength, high density and a low incidence of relative small residual pores with the matrix.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20 of U.S. Patent No. 10,882,749.   Although the claims at issue are not identical, they are not patentably distinct from each other because a high performance fiber (HPF) structure, comprising a plurality of fibers arranged in the structure; a matrix disposed between the fibers; wherein a multilayer coating is provided along the surfaces of at least some of the fibers, the multilayer coating including; an inner layer region; an outer layer region such that any cracks propagating toward the outer layer from the matrix propagate along the outer layer and back into the matrix, thereby preventing the cracks from approaching the fibers.

	The claims in the present application and the patented reference recite wherein the inner layer region comprises graphitic carbon and the outer layer region comprises pyrolytic carbon.

	The claims in the present application and the patented reference recite wherein the inner layer region comprises hexagonal boron nitride and the outer layer region comprises turbostatic boron nitride.

	The claims in the present application and the patented reference recite wherein the structures induces a high-density microcracking effect within the matrix, substantially insulating the fiber from propagating cracks.

	The claims in the present application and the patented reference recite wherein the inner layer region acts as an oxygen barrier.

	The claims in the present application and the patented reference recite wherein upon exposure to oxygen at least at portion of the outer layer region converts into an oxygen barrier similar to the inner layer region, thereby providing greater protection to the fiber.
	The claims in the present application and the patented reference recite a method of forming a high performance fiber (HPF) structure, comprising: providing a plurality of fibers arranged in the structure; providing a matrix disposed between the fibers; providing a multilayer coating along the surfaces of at least some of the fibers, the multilayer coating including: an inner layer region; an outer layer region such that any cracks propagating toward the outer layer from the matrix propagate along the outer layer and back into the matrix, thereby preventing the cracks from approaching the fibers.

	The claims in the present application and the patented reference recite a method of forming an interphase in a ceramic matrix composite material having a plurality of SiC fibers, which maximizes toughness by minimizing fiber to fiber bridging comprising; arranging a plurality of SiC fibers into a preform; selectively removing silicon out of the surface of the fibers resulting in a porous carbon layer on the fibers; replacing the porous carbon layer with an interphase layer, which coats the fibers to thereby minimize fiber to fiber bridging in the preform.

	The claims in the present application and the patented reference recite wherein the interphase layer comprises boron nitride.

	The claims in the present application and the patented reference recite further comprising infiltrating the preform with boric acid; and reacting the boric acid with said carbon an N-yielding compound to form said boron nitride layer.
	The claims in the present application and the patented reference recite further comprising infiltrating the preform with matrix material, resulting in a ceramic matrix composite material.

	The claims in the present application and the patented reference recite a ceramic matrix composite material.

	The claims in the present application and the patented reference recite a method of forming a ceramic matrix composite material having a plurality of SiC fibers, comprising performing a selective removal of silicon from SiC on the surface of the fibers resulting in a porous carbon layer, and replacing the remaining porous carbon layer with an interphase layer, which coats the fibers, thus preventing fiber bridging prior to infiltration of a matrix material.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786